Citation Nr: 0713085	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-18 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a cervical and thoracic 
disorder, to include nerve damage.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Detroit, Michigan, VA Regional Office (RO).  The Board notes 
that this case has previously come before the Board.  Most 
recently, in a December 13, 2006 decision, the Board denied 
service connection for a cervical and thoracic disorder, to 
include nerve damage.  In a separate decision, the Board has 
vacated the December 13, 2006 decision.  

The Board notes that the AOJ granted service connection for 
post-traumatic stress disorder (PTSD) in an August 2006 
rating decision.  This represents a full grant of the 
benefits sought.

The Board notes the veteran failed to appear for a scheduled 
travel Board hearing in March 2005.  No good cause having 
been shown for the failure to appear, the hearing request is 
considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is service connected for a left ring finger 
injury.  He asserts that at the time of the in-service 
injury, he also hyperextended his neck, left shoulder and 
arm.  Service medical records are negative for any cervical 
or thoracic nerve treatment, findings, or diagnosis.  The 
July 1967 treatment record in association with the left ring 
finger injury is negative for any reference to cervical or 
thoracic nerve damage.  Examination was noted to be 
unremarkable other than for a sutured wound on the left ring 
finger.  At hospital discharge, he had full use of his hand 
and it was noted to be essentially asymptomatic.  At 
separation and in April 1968, the upper extremities and spine 
and musculoskeletal system were normal.  Neurologic 
examination was normal.

On VA examination in September 2005, the diagnoses were 
cervical spondylosis and degenerative disc disease of the 
mid-thoracic spine, history of cervical laminectomy, and no 
evidence of radiculopathy in the left upper limb.  No 
evidence of neurological involvement of the left upper limb 
or any other evidence of nerve damage in the thoracic spine 
area was noted.  The examiner stated that the diagnoses were 
not related to the "hyperextension" injury to the cervical 
spine during service.  

In letters dated in April 2006 and October 2006, the 
veteran's private physician noted a history of a left arm, 
neck, and shoulder injury during service, that the veteran 
reinjured his left arm and neck post service, and that he had 
chronic left arm, left shoulder, and neck pain.  The 
physician opined that the veteran was disabled in regard to 
his left arm, neck, and shoulder.  There is insufficient 
evidence upon which to base a determination in this matter.  
38 C.F.R. § 3.326.  

The Board notes that the October 2006 letter from the private 
physician reflects that the veteran received physical therapy 
for pain in the left arm, left shoulder, and neck.  The 
records of treatment have not been associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for an appropriate VA examination.  The 
claims file should be made available for 
review in conjunction with the 
examination.  The examiner should 
respond to the following:  Is any 
identified cervical and/or thoracic 
disorder, to include nerve damage, 
consistent with any in-service event, to 
include the injury to the left finger?  
A complete rationale should accompany 
any opinion provided.  

2.  The AOJ should attempt to obtain 
pertinent records from the Michigan 
Rehabilitation Insitute.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  




